Exhibit 24(b)(4.1): Form of Flexible Premium Deferred Individual Variable Annuity Contract (ICC15 VI-IA-4046) Voya Insurance and Annuity Company Des Moines, Iowa [Customer Service P.O. Box 9271 909 Locust Street Des Moines, Iowa 50306-9271] [1-888-854-5950] [www.voya.com] Important terms and definitions used in this Contract appear on page 4. Contract Number Initial Premium [R123456] $[10,000] Annuitant[1/Annuitant 2] Age of Annuitant [1/Annuitant 2] Sex of Annuitant [1/Annuitant 2] [Thomas J. Doe] [55] [Male] Owner/Joint Owner Age of Owner/Joint Owner Residence State [Thomas J. Doe] [55] [Any State] Contract Date Issue State [July 1, 2010] [Any State] DOI Phone Number – Issue State [(401) 468-2090] Annuity Commencement Date [July 1, 2045] Separate Account [Separate Account B] FLEXIBLE PREMIUM DEFERRED INDIVIDUAL VARIABLE ANNUITY CONTRACT In this Contract, “you” or “your” refers to the Owner shown above. “We,” “our,” or “us” refers to Voya Insurance and Annuity Company. READ YOUR CONTRACT CAREFULLY.
